Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Barr on 7/20/22.

The application has been amended as follows: 

claim 1, line 2:  delete “convenient”;
claim 1, line 3:  delete “12” and “13”;
claim 1, line 5:  delete “capable of supporting” and substitute - - adapted to support - -;
claim 1, line 11:  delete “the” and substitute - - a - - and after “axis” insert - - thereof - -;
claim 1, line 12:  delete “a” and substitute - - the - -;
claim 4, line 2:  delete “simple”, delete “the” and substitute - - a - - and delete “a” (second occurrence) and substitute - - at least one of the first or second - -;
claim 5, line 2:  delete “simple”, delete “the” and substitute - - a - - and delete “a” (second occurrence) and substitute - - at least one of the first or second - -;
claim 6, line 3:  delete “indices” and substitute - - induces - -;
claim 6, line 4:  delete “indices” and substitute - - induces - -;
claim 7, line 2:  delete “the” and substitute - - at least one of the first or second - -;
claim 8, line 2:  delete “the” and substitute - - a - -;
claim 8, line 4:  delete “convenient”;
claim 8, lines 5 and 6:  delete line 5 and 6 in their entirety;
claim 8, line 7:  delete “a” and substitute - - the - - and delete “12” and “13”;
claim 8, line 9:  delete “capable of supporting” and substitute - - adapted to support - -;
claim 8, line 11:  before “and” insert - - a lateral compression means provided to both of said first and second columns of the column sections; - -;
claim 8, line 14:  delete “the” and substitute - - a - - and after “axis” insert - - thereof - -;
claim 8, line 15:  delete “a” and substitute - - the - -;
claim 8, line 19:  delete “the” and substitute - - a - -;
claim 8, line 23:  after “column” insert - - section - -;
claim 9, line 1:  delete “7” and substitute - - 8 - -;
claim 10, line 1:   delete “7” and substitute - - 8 - -;
claim 11, line 1:  delete “7” and substitute - - 8 - -;
claim 11, line 3:  delete “indices” and substitute - - induces - -; and
claim 11, line 4:  delete “indices” and substitute - - induces - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, particularly the Safadago and Scott et al. references, alone or in combination, teach Applicant’s invention of an apparatus and method for treatment of scoliosis inclusive of details regarding displacement and rotation of first and second columns of a column section about a longitudinal axis such that a twisting force may be applied to a human lying across the column section, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885. The examiner can normally be reached Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649